UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xREPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 oREPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-142516 Southern Bella, Inc. (Exact name of registrant as specified in its charter) Delaware 333-142516 20-8602410 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 222 E. Jones Ave. Wake Forest, NC 27587 (Address of Principal Executive Offices) (919) 649-3587 (Issuer Telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of May 1, 2011, there were 8,666,667 shares issued and outstanding of the registrant’s common stock. INDEX PART I — FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2.
